Examiner’s Amendments and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Atkinson on March 22, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: A system for processing water washable flexo photopolymer printing plates, the system comprising a washing line including one or more brushes and a surface adjacent the one or more brushes, and a guiding means adapted to guide a water washable flexo photopolymer printing plate through the washing line by pulling the water washable flexo photopolymer printing plate from a vicinity of a downstream edge of the water washable flexo photopolymer printing plate and dragging the water washable flexo photopolymer printing plate on the surface whereby the one or more brushes are adapted to contact onto a side of the water washable flexo photopolymer printing plate in a washing direction (WD) from the downstream edge towards an upstream edge of the water washable flexo photopolymer  and wherein the one or more attachments are configured to be magnetically attracted to the surface by one of a first and second techniques: the first technique being that the surface comprises ferromagnetic material while the one or more attachments comprise one or more magnets, the second technique being that the one or more attachments comprise ferromagnetic material while the surface comprises one or more magnets;
the one or more attachments are arranged to
thereby from magnetic attraction between [[the]] ferromagnetic material and [[the]] one or more magnets, the friction being greater than the friction between the water washable flexo photopolymer printing plate and the surface as the water washable flexo photopolymer printing plate is dragged on the surface by the guiding means.
Amend claim 3 as follows: The system according to claim 2, further comprising a
Allow claim 5 as follows: A method for processing a water washable flexo photopolymer printing plate in a washing line comprising one or more brushes and a surface adjacent the one or more brushes, and a guiding means 
the method comprises selecting one or more attachments such that the one or more attachments provide a friction between the one or more attachments and the surface, the friction being greater than the friction between the water washable flexo photopolymer printing plate and the surface as the water washable flexo photopolymer printing plate is dragged on the surface by the guiding means; and
annexing the one or more attachment  to a vicinity of the upstream edge of the water washable flexo photopolymer printing plate, prior to bringing the water washable flexo photopolymer printing plate in contact with the one or more brushes, and 
by the guiding means, dragging the water washable flexo photopolymer printing plate from the vicinity of the downstream edge, along with the one or more attachments; and thereby stretching the water washable flexo photopolymer printing plate between the guiding means and the one or more attachments, 
wherein the selection of the one or more attachments is made such that one of the following first and second configurations results: the first configuration being that the one or more attachments comprise one or more magnets while the surface comprises ferromagnetic material, the second configuration being that the one or more attachments comprise ferromagnetic material while the surface comprises one or more magnets.
Amend claim 6 as follows: The method according to claim 5, wherein the method comprises [[an]] affixing [[of]] the one or more attachments to the water washable flexo photopolymer printing plate with a plurality of pin-and-hole connections.

Reasons for Allowances
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 5, the independent claims.  
With regard to claim 1, the most relevant prior art is U.S. 2018/0004092 by Swihart.  Swihart teaches a cleaning apparatus for cleaning a photopolymer printing plate, wherein the apparatus is configured to deliver aqueous cleaning liquid to the plate and subsequently clean the plate with a brush as the plate moves horizontally through the cleaning apparatus (Par. 0034, 0042, and 0043; Figure 2).  Swihart does not teach that the system further comprises one or more attachments, wherein the one or more attachments are configured to be magnetically attracted to the recited surface by one of a first and second techniques: the first technique being that the surface comprises 
With regard to claim 5, the most relevant prior art is U.S. 2018/0004092 by Swihart.  Swihart teaches a cleaning method for cleaning a photopolymer printing plate, wherein aqueous cleaning liquid is delivered to the plate and a brush subsequently brushes the plate as the plate moves horizontally through a cleaning apparatus (Par. 0034, 0042, and 0043; Figure 2).  Swihart does not teach selecting one or more attachments such that the one or more attachments provide a friction between the one or more attachments and the recited surface, the friction being greater than the friction between the water washable flexo photopolymer printing plate and the surface as the water washable flexo photopolymer printing plate is dragged on the surface by the recited guiding means, and wherein the selection of the one or more attachments is made such that one of the following first and second configurations results: the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 22, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714